Citation Nr: 1418829	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In December 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Veteran has raised claims for a higher rating for his hearing loss disability and for a total disability rating due to unemployability from his service connected disabilities (or TDIU).  These issues have not been adjudicated by the agency of original jurisdiction and are referred to the RO for action deemed appropriate.


FINDING OF FACT

The Veteran's current tinnitus is related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus began during active service.  Specifically, he asserts that he was exposed to acoustic trauma during his service in Vietnam, to include 155 Howitzers and noise from driving large trucks.  In this regard, during a December 2011 hearing before the Board he stated that his ears were injured due to a shell injury, and he was subsequently taken to Da Nang Base hospital for treatment.  He further stated that his ears began to ring shortly thereafter, and such ringing as continued since service.    

Service treatment records include the report of a January 1967 induction examination, which is negative for complaints or a diagnosis of tinnitus.  
The report of a December 1968 separation examination is negative for a diagnosis of tinnitus; however, notes a diagnosis of hearing loss as well as the Veteran's complaint of ear, nose or throat trouble. 

Post-service records include the report of a September 2009 VA audiological examination.  At the time, the Veteran reported that his tinnitus began in 1967 or 1968, while serving in Vietnam.  The examiner did not provide a diagnosis or opinion addressing the etiology of the claimed tinnitus.  In an October 2009 addendum to the aforementioned examination, the examiner reviewed the claims file and diagnosed tinnitus.  The examiner opined that the Veteran's current tinnitus was "less likely than not" the result of noise exposure during service.  

In December 2011, the Veteran submitted two private opinions.  R.O., M.D. reviewed the claims file and noted that the Veteran served as a tanker in Vietnam in 1967-1968, where he was exposed to noise in a combat zone, to include small arms fire and Howitzers.  R.O. noted that on one occasion, while walking past a 155mm Howitzer, it fired unexpectedly from about 20 feet away to the Veteran's left.  The Veteran thereafter experienced severe ear pain and ringing, as well as drainage in his ears that may have ruptured the eardrums.  R.O. further noted that the Veteran was sent to Da Nang for treatment and placed on profile for the duration of his time in Vietnam.  R.O. stated that the ringing in the Veteran's ears had persisted since the injury.  R.O. compared the Veteran's induction and separation examinations, and noted a threshold shift at most frequencies.  He further noted that on recent examination, tinnitus was demonstrated.  Based on an interview, examination, and review of the Veteran's claims file, R.O. opined that the Veteran's constant tinnitus was "at least as likely as not" directly related to noise trauma experienced during active service.  Likewise, in a separate opinion, J.C., Au.D. reiterated the Veteran's history of noise exposure and ear injury during his service in Vietnam, as well as noted the Veteran's current diagnosis of tinnitus.  J.C. opined that the Veteran's current tinnitus was "at least as likely as not" caused by or contributed to by said noise exposure experienced during service.  

The Board finds the September 2009 VA examination inadequate for adjudication purposes.  Specifically, the examiner failed to provide any rationale for the negative opinion offered.  Moreover, although the examiner reportedly reviewed the Veteran's claims file, she failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the September 2009 VA examination report is of no probative value.  

The Board finds the December 2011 private opinion from R.O., the Veteran's private physician, the most probative.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the Veteran's reported medical history.  Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving in Vietnam as a truck driver, is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


